In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00116-CR



        DENZEL DREDON JACKSON, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1927324




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Denzel Dredon Jackson has filed an appeal from a judgment of conviction entered by the

8th Judicial District Court of Hopkins County. Jackson was represented by appointed counsel at

trial. Although appointed trial counsel filed a notice of appeal on Jackson’s behalf, the trial court

has since granted counsel’s motion to withdraw. There is no indication in the clerk’s record that

new counsel was appointed to represent Jackson on appeal.

       In light of these circumstances, we abate this case to the trial court so that it may conduct

whatever hearings are necessary to make the following determinations: (1) whether Jackson still

desires to prosecute this appeal and, if so, (2) whether Jackson remains indigent and entitled to

the appointment of counsel to represent him on appeal. If the trial court determines that Jackson

remains indigent, then it shall appoint counsel to represent him on appeal.

       The trial court may enter any orders necessary to implement these directives. Any

hearing shall be conducted by the trial court within fifteen days of the date of this order.

Appropriate orders and findings shall be sent to this Court in the form of a supplemental clerk’s

record within ten days of the date of the hearing contemplated by this order. The reporter’ record

of any hearing shall be filed with this Court within ten days of the date of the hearing

contemplated by this order.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.



                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: December 9, 2020




                          3